DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/8/2019, 12/2/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 23 and 25 is objected to because of the following informalities:  
In claim 23, lines 1-2, the limitation of “the first electrically conductive material” should be corrected into “an electrically insulative material”.  Appropriate correction is required.
In claim 25, line 9, the limitation of “a drain structure” should be corrected into “a drain structure comprising”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-16, 20-21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2011/0127522) in view of Asami (US 2016/0284859).

a vertical transistor comprising: 
a pillar structure (105/107/109, [54]) comprising: 
a source region (one of 105 and 109, [55]) and a drain region (the other one of 105 and 109, [55]), the source region (one of 105 and 109, [55]) and the drain region (the other one of 105 and 109, [55]) each individually comprising at least one electrically conductive material ([74]); and 
a channel region (107, [58]) comprising a semiconductive material vertically between the source region (one of 105 and 109, [55]) and the drain region (the other one of 105 and 109, [55]); 
at least one gate electrode (113, [55]) laterally neighboring the channel region (107, [58]) of the pillar structure (105/107/109, [54]); and 
a dielectric material (111, [76]) laterally between the pillar structure (105/107/109, [54]) and the at least one gate electrode (113, [55]).
Yamazaki does not explicitly disclose at least one electrically conductive material that inhibits hydrogen permeation therethrough.
Asami teaches, in at least figure 1B and related text, the device comprising at least one electrically conductive material (“iridium”, 130/140, [189]) that inhibits hydrogen permeation therethrough, for the purpose of providing a semiconductor device with high reliability and reducing variations in characteristics of a transistor or a semiconductor device that are caused by a manufacturing process ([11]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Yamazaki to have the at least one electrically conductive material that inhibits hydrogen permeation therethrough, as taught by Asami, for the purpose of providing a semiconductor device with high reliability and reducing variations in characteristics of a transistor or a semiconductor device that are caused by a manufacturing process ([11], Asami).
Regarding claim 2, Yamazaki in view of Asami discloses the device of claim 1 as described above.
Yamazaki further discloses, in at least figure 1B and related text, at least one of the source region (one of 105 and 109, [55]) and the drain region (the other one of 105 and 109, [55]) is heterogeneous.
Regarding claim 3, Yamazaki in view of Asami discloses the device of claim 1 as described above.
Asami further teaches, in at least figure 1B and related text, at least one electrically conductive material (“iridium” of 130/140, [189]) of one or more of the source region (130, [189]) and the drain region (140, [189]) comprises one or more of elemental iridium ([189]), iridium oxide, and titanium aluminum nitride, for the purpose of providing a semiconductor 
Regarding claim 5, Yamazaki in view of Asami discloses the device of claim 1 as described above.
Yamazaki further discloses, in at least figure 1B and related text, the at least one electrically conductive material of one or more of the source region (one of 105 and 109, [55]) and the drain region (the other one of 105 and 109, [55]) comprises titanium aluminum nitride ([74]).
Regarding claim 6, Yamazaki in view of Asami discloses the device of claim 1 as described above.
Yamazaki in view of Asami does not explicitly disclose the source region and the drain region each individually have a thickness within a range of from about 20 Å to about 550 Å.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the thickness of the source region and the drain region as claimed in claim 6 in order to optimize the performance of the device in ….. It is noted that the selection dimension of the thickness of the source region and the drain region as being no more than use of known technique to improve similar devices in the same way. See MPEP § 2143 I. C. It is noted that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1389 (2007). In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- the source region and the drain region each individually have a thickness within a range of from about 20 Å to about 550 Å) or any unexpected results arising therefrom.
Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
Regarding claim 8, Yamazaki in view of Asami discloses the device of claim 1 as described above.
Yamazaki further discloses, in at least figure 1B and related text, the channel region (107, [58]) comprises one or more of zinc tin oxide ([58]), indium zinc oxide ([58]), zinc oxide ([58]), indium gallium zinc oxide ([58]), indium gallium silicon oxide, indium oxide ([58]), tin oxide ([58]), titanium oxide, zinc oxide nitride, magnesium zinc oxide ([58]), zirconium indium zinc oxide, hafnium indium zinc oxide, tin indium zinc oxide ([58]), aluminum tin indium zinc oxide, silicon indium zinc oxide, zinc tin oxide ([58]), aluminum zinc tin oxide ([58]), gallium zinc tin oxide, zirconium zinc tin oxide, and indium gallium silicon oxide.

Yamazaki further discloses, in at least figure 1B and related text, the channel region (107, [58]) comprises indium gallium zinc oxide ([58]).
Regarding claim 10, Yamazaki in view of Asami discloses the device of claim 1 as described above.
Yamazaki further discloses, in at least figure 1B and related text, an electrically insulative material (“aluminum oxide” of 117, [233]) configured to inhibit hydrogen permeation therethrough overlying at least a portion of the vertical transistor (figure).
Regarding claim 11, Yamazaki in view of Asami discloses the device of claim 10 as described above.
Yamazaki further discloses, in at least figure 1B and related text, the electrically insulative material (“aluminum oxide” of 117, [233]) comprises aluminum oxide.
Regarding claim 12, Yamazaki in view of Asami discloses the device of claim 10 as described above.
Yamazaki further discloses, in at least figure 1B and related text, a digit line (129, [54]) overlying the electrically insulative material (“aluminum oxide” of 117, [233]) and in electrical communication with the pillar structure (105/107/109, [54]).
Regarding claim 13, Yamazaki discloses, in at least figure 1B and related text, a device, comprising: 
a vertical transistor comprising: 

a pillar structure (107/109, [54]) over the drain region (105, [55]), the pillar structure comprising: 
a source region (109, [55]) comprising at least one additional electrically conductive material ([74]); and 
a channel region (107, [58]) comprising a semiconductive material vertically between the source region (109, [55]) and the drain region (105, [55]); 
at least one gate electrode (113, [55]) laterally neighboring the channel region (107, [58]) of the pillar structure (107/109, [54]); and 
a dielectric material (111, [76]) laterally between the pillar structure (107/109, [54]) and the at least one gate electrode.
Yamazaki does not explicitly disclose at least one electrically conductive material that inhibits hydrogen permeation therethrough; at least one additional electrically conductive material that inhibits hydrogen permeation therethrough.
Asami teaches, in at least figure 1B and related text, the device comprising at least one electrically conductive material (“iridium” of 140, [189]) that inhibits hydrogen permeation therethrough; at least one additional electrically conductive material (“iridium” of 130, [189]) that inhibits hydrogen permeation therethrough, for the purpose of providing a semiconductor device with high reliability and reducing variations in characteristics of a transistor or a semiconductor device that are caused by a manufacturing process ([11]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Yamazaki to have the at least one electrically conductive material that inhibits hydrogen permeation therethrough; the at least one additional electrically conductive material that inhibits hydrogen permeation therethrough, as taught by Asami, for the purpose of providing a semiconductor device with high reliability and reducing variations in characteristics of a transistor or a semiconductor device that are caused by a manufacturing process ([11], Asami).
Regarding claim 14, Yamazaki in view of Asami discloses the device of claim 13 as described above.
Yamazaki further discloses, in at least figure 1B and related text, an electrically insulative material (“aluminum oxide” of 117, [233]) over the vertical transistor, the electrically insulative material (“aluminum oxide” of 117, [233]) configured to inhibit hydrogen permeation therethrough (figure).
Regarding claim 16, Yamazaki discloses, in at least figures 9A-11B, and related text, a method of fabricating a device, comprising: 
forming a stack (105, [74]), the stack comprising: 
a first electrically conductive material (lower layer of 105, [74]); 

a semiconductive material (107, [58]) over the second electrically conductive material (upper layer of 105, [74]); 
patterning at least the semiconductive material (107, [58]) to form a pillar structure (figures); and 
forming a gate dielectric material (111, [76]) and a gate electrode (113, [55]) to laterally neighbor the semiconductive pillar (pattern of 107, [58], figures), the gate dielectric material (111, [76]) intervening between the gate electrode (113, [55]) and the pillar structure (pattern of 107, [58], figures).
Yamazaki does not explicitly disclose the second electrically conductive material configured to inhibit permeation of hydrogen species therethrough.
Asami teaches, in at least figure 1B and related text, the method comprising the second electrically conductive material (“iridium” of 130/140, [189]) configured to inhibit permeation of hydrogen species therethrough, for the purpose of providing a semiconductor device with high reliability and reducing variations in characteristics of a transistor or a semiconductor device that are caused by a manufacturing process ([11]).
Yamazaki and Asami are analogous art because they both are directed to method of fabricating a device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yamazaki with the specified features of Asami because they are from the same field of endeavor.

Regarding claim 20, Yamazaki in view of Asami discloses the method of claim 20 as described above.
Asami further teaches, in at least figure 1B and related text, selecting the second electrically conductive material (“iridium” of 130/140, [189]) to comprise one or more of elemental iridium, iridium oxide, and titanium aluminum nitride, for the purpose of providing a semiconductor device with high reliability and reducing variations in characteristics of a transistor or a semiconductor device that are caused by a manufacturing process ([11]).
Regarding claim 21, Yamazaki discloses, in at least figures 9A-11B, and related text, a method of fabricating a device, comprising: 
forming a stack (105, [74]), the stack comprising: 
a first electrically conductive material (lower layer of 105, [74]); 
a second electrically conductive material (upper layer of 105, [74]) over the first electrically conductive material (lower layer of 105, [74]); and 
a semiconductive material (107, [58]) over the second electrically conductive material (upper layer of 105, [74]); and


selectively removing a portion of the semiconductive material (107, [58]) and a portion of the third electrically conductive material (109, [74]) to form a semiconductive pillar (pattern of 107, [58], figures) comprising a remaining portion of the semiconductive material (107, [58]) and a remaining portion of the third electrically conductive material (109, [74]) (figures); and 
forming a gate dielectric material (111, [76]) and a gate electrode (113, [55]) to laterally neighbor the semiconductive pillar (pattern of 107, [58], figures), the gate dielectric material (111, [76]) intervening between the gate electrode (113, [55]) and the pillar structure (pattern of 107, [58], figures).
Yamazaki does not explicitly disclose a second electrically conductive material that inhibits hydrogen permeation therethrough; a third electrically conductive material that inhibits hydrogen permeation therethrough.
Asami teaches, in at least figure 1B and related text, the method comprising a second electrically conductive material (“iridium” of 130, [189]) that inhibits hydrogen permeation therethrough; a third electrically conductive material (“iridium” of 140, [189]) that inhibits hydrogen permeation therethrough, for the purpose of providing a semiconductor device with high reliability and reducing variations in characteristics of a transistor or a semiconductor device that are caused by a manufacturing process ([11]).
Yamazaki and Asami are analogous art because they both are directed to method of fabricating a device and one of ordinary skill in the art would have had a reasonable 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Yamazaki to have the second electrically conductive material that inhibits hydrogen permeation therethrough; the third electrically conductive material that inhibits hydrogen permeation therethrough, as taught by Asami, for the purpose of providing a semiconductor device with high reliability and reducing variations in characteristics of a transistor or a semiconductor device that are caused by a manufacturing process ([11], Asami).
Regarding claim 23, Yamazaki in view of Asami discloses the method of claim 21 as described above.
Yamazaki further discloses, in at least figures 9A-11B, and related text, selecting the first electrically conductive material (it should be interpreted as the electrically insulative material 102 shown in paragraph [19] of applicant’s specification, 103, [73]) to comprise one or more of boron nitride, boron carbon nitride, silicon alumina nitride, silicon carbide, silicon carbon nitride, silicon nitride ([73]), silicon aluminum nitride, aluminum oxynitride ([73]), and aluminum oxide ([72]).
Regarding claim 24, Yamazaki in view of Asami discloses the method of claim 21 as described above.
Yamazaki further discloses, in at least figures 9A-11B, and related text, selecting the semiconductive material (107, [58]) to comprise one or more of zinc tin oxide ([58]), indium zinc oxide ([58]), zinc oxide ([58]), indium gallium zinc oxide ([58]), indium gallium silicon oxide, 
Regarding claim 25, Yamazaki discloses, in at least figures 1B, 18, and related text, an electronic system, comprising: 
an input device (402, [288]); 
an output device (410, [287]); 
a processor device (404, [287]) operably coupled to the input device (402, [288]) and the output device (410, [287]); and 
a device ([289]) operably coupled to the processor device (404, [287]) and comprising at least one transistor comprising: 
a pillar structure (105/107/109, [54]) comprising: 
a source structure (one of 105 and 109, [55]) comprising at least one electrically conductive material ([74]) that inhibits hydrogen permeation therethrough; 
a drain structure (the other one of 105 and 109, [55]) at least one additional electrically conductive material ([74]) that inhibits hydrogen permeation therethrough; and 
a channel structure (107, [58]) vertically between the source structure (one of 105 and 109, [55]) and the drain structure (the other one of 105 and 109, [55]); 

a dielectric material (111, [76]) laterally between the pillar structure (105/107/109, [54]) and the gate electrode (113, [55]).
Yamazaki does not explicitly disclose at least one electrically conductive material that inhibits hydrogen permeation therethrough; at least one additional electrically conductive material that inhibits hydrogen permeation therethrough.
Asami teaches, in at least figure 1B and related text, the device comprising at least one electrically conductive material (“iridium” of 130, [189]) that inhibits hydrogen permeation therethrough; at least one additional electrically conductive material (“iridium” of 140, [189]) that inhibits hydrogen permeation therethrough, for the purpose of providing a semiconductor device with high reliability and reducing variations in characteristics of a transistor or a semiconductor device that are caused by a manufacturing process ([11]).
Yamazaki and Asami are analogous art because they both are directed to device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yamazaki with the specified features of Asami because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Yamazaki to have the at least one electrically conductive material that inhibits hydrogen permeation therethrough; the at least one additional electrically conductive material that inhibits hydrogen permeation therethrough, as taught by Asami, for the purpose of providing a .
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 4 that recite “the at least one electrically conductive material of one or more of the source region and the drain region comprises elemental iridium and iridium oxide” in combination with other elements of the base claims 1 and 4.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 7 that recite “the source region and the drain region have different material compositions than one another” in combination with other elements of the base claims 1 and 7.
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 16 and 17 that recite “patterning at least the semiconductive material to form a pillar structure comprises patterning at least the semiconductive material and the third electrically conductive material to form the pillar structure” in combination with other elements of the base claims 16 and 17.

Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 21 and 22 that recite “selecting the other of the first electrically conductive material and the second electrically conductive material to comprise a stack of elemental iridium and iridium oxide” in combination with other elements of the base claims 21 and 22.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONG-HO KIM/             Primary Examiner, Art Unit 2811